DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-44 and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginggen et al. (WO 2015/021434 A2) in view of Lemperle et al. (Reference U on PTO-892; November 2001).
Regarding claim 31, Ginggen teaches a method (Abstract) comprising steps of: excising by microcoring with a device that includes three needles (Page 3, Lines 29-30; Figures 6B and 7) a plurality of microcores from a site on a facial surface of a human subject (Page 1, Line 36-Page 2, Line 2; Page 42, Lines 11-15), 
Wherein the three needles are 22G needles (Page 57, Line 22),
wherein the excising is continued until an areal or volumetric fraction of between 5% and 10% is removed (Page 2, Lines 1-2).
Ginggen is silent specifically wherein the excising is performed at a rate of about 1000 cores/minute but Ginggen teaches the rate can be modified and optimized (Page 55, Line 36-Page 56, Line 22). Thus it would have been obvious to one of ordinary skill in the art to have done so since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233,
Ginggen is silent specifically on wherein the step of excising comprising excising at least 10,000 microcores but Ginggen teaches that the specific number can be optimized and determined based on the decided procedure and treatment (Page 54, Line 14, Page 56, Line 34). Thus it would have been obvious to one of ordinary skill in the art to have done so since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
And Lemperle teaches wherein the subject has pre-auricular wrinkle severity graded as ≥2, as assessed by visual inspection, applying the Lemperle Assessment scale (Figures 2 and 6; Table 3 and Page 1739). It would have been obvious to one of ordinary skill in the art to have modified Ginggen with Lemperle because assessing a subject prior to treatment is a known medical procedure and further because Lemperle teaches the assessment scale as being an easy, consistent and reliable tool (First Paragraph of the Discussion section on Page 1745).
Regarding claim 32, Ginggen teaches a method (Abstract) comprising steps of: 
excising microcoring with a device that includes one needle (Page 3, Lines 29-30; Figures 6B and 7; claim language does not prevent use of more than one needle) a plurality of microcores from a facial site on a surface of a human subject (Page 1, Line 36-Page 2, Line 2; Page 42, Lines 11-15), 
wherein the needle is a 22G needle (Page 57, Line 22),
wherein the excising is continued until an areal or volumetric fraction of between 5% and 10% is removed (Page 2, Lines 1-2).
Ginggen is silent on specifically wherein the excising is performed at a rate of 340 cores/minute but Ginggen teaches the rate can be modified and optimized (Page 55, Line 36-Page 56, Line 22). Thus it would have been obvious to one of ordinary skill in the art to have done so since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and 
Ginggen is silent specifically on wherein the step of excising comprising excising at least 10,000 microcores but Ginggen teaches that the specific number can be optimized and determined based on the decided procedure and treatment (Page 54, Line 14, Page 56, Line 34). Thus it would have been obvious to one of ordinary skill in the art to have done so since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Lemperle teaches wherein the subject has pre-auricular wrinkle severity graded as ≥2, as assessed by visual inspection, applying the Lemperle Assessment scale (Figures 2 and 6; Table 3 and Page 1739). It would have been obvious to one of ordinary skill in the art to have modified Ginggen with Lemperle because assessing a subject prior to treatment is a known medical procedure and further because Lemperle teaches the assessment scale as being an easy, consistent and reliable tool (First Paragraph of the Discussion section on Page 1745).
Regarding claim 33, Ginggen teaches wherein the step of excising comprises sequestering the excised microcores, and the method further comprises a step of: discarding the sequestered microcores or using them for diagnostics (Page 30, Lines 11-24 and Page 31, Lines 5-9).
Regarding claim 34, Ginggen teaches wherein each microcore of the plurality of microcores is a full thickness microcore (Page 14, Lines 24-25).
Regarding claim 35, Ginggen teaches wherein each microcore of the plurality of microcores includes subcutaneous fat (Page 4, Lines 23-26).
Regarding claim 36, Ginggen teaches wherein the excising is continued until an areal or volumetric fraction of 5% is removed (Page 2, Lines 1-2).
Regarding claim 37, Ginggen teaches wherein the step of excising does not include excising the epidermal layer (Page 26, Lines 8-9).
Regarding claim 38, Ginggen teaches comprising a step of pre-treating the site by elevating or stretching the skin at the site (Page 42, Lines 16-22).
Regarding claim 39, Ginggen teaches further comprising the step of: determining whether a nerve is present beneath the site’s surface; wherein the step of determining is performed prior to the step of excising with respect to at least one microcore of the plurality of microcores (Page 34, Line 34-Page 35, Line 6)
Regarding claim 40, Ginggen teaches wherein the site is a heat-sensitive site or a light/UV-sensitive site (Page 4, Lines 37-41).
Regarding claim 41, Ginggen teaches wherein the site is located in close proximity to an eye, or is located in close proximity to the facial nerve or a facial nerve branch (Page 42, Lines 11-15).
Regarding claim 42, Ginggen teaches wherein the site is located over an area that comprises a mechanical implant, a dermal filler, or is located near a thyroid gland, thyroid cartilage, trachea, or a major blood vessel (Page 41, Line 38-Page 2, Page 15).
Regarding claim 43, Ginggen teaches further comprising a step of: separating the dermal layer from the superficial muscular aponeurotic system (SMAS) layer (Page 4, Lines 21-26 and Page 34, Lines 34-36), wherein the step of separating is performed prior to the step of excising with respect to at least one microcore of the plurality of microcores (Page 32, Lines 22-23)
Regarding claim 44, Ginggen teaches wherein the subject is one that has previously been treated with ultrasound therapy, laser therapy, radiofrequency, botox, dermafillers, or cosmetic surgery (Page 33, Lines 14-25).
Regarding claim 46, Ginggen teaches wherein the subject has Fitzpatrick Skin Type 4, 5, or 6 (Page 57, Line 20, Page 58, Line 16; Page 41, Line 38-Page 42, Line 10; the method can be applied to people of various skin types with various skin conditions).
Regarding claim 47, Ginggen teaches wherein a cosmetic effect is first detectable during treatment, or immediately after completion of treatment, or 1 min, 5 min, 10 min, 20 min, 30 min, 1 hour, 2 hours, 3 hours, 6 hours, 12 hours, 24 hours, 2 days, 3 days, 4 days, 5 days, 6 days, 7 days, 2 weeks, 3 weeks, 1 month, 2 months, 3 months, 4 months, 5 months, or 6 months after completion of treatment (Page 57, Line 37-Page 58, Line 9).
Regarding claim 48, Ginggen teaches wherein the cosmetic effect is cosmetic skin tightening (Page 1, Lines 8-11).
Regarding claim 49, Ginggen teaches wherein the cosmetic skin tightening is detectable within a time period no longer than 7 days after completion of treatment (Page 57, Line 37-Page 58, Line 9; Figure 21).
Claims 45 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginggen et al. (WO 2015/021434 A2) in view of Lemperle et al. (Reference U on PTO-892; November 2001) and in further view of Narins et al. (Reference V on PTO-892; February 2012)
Regarding claim 45, Ginggen teaches the method can be applied to people of various skin types with various skin conditions (Page 57, Line 20, Page 58, Line 16; Page 41, Line 38-Page 42, Line 10) but is silent on specific scales used.
Narins teaches using the following scales or assessments: (See full disclosure)
wherein the step of excising comprising microcoring from a site on a facial surface of a human subject is characterized by one or more of the following: 
Nasolabial fold severity at rest >2 and <4 as assessed by visual inspection and applying a severity scale from 0 (no folds) to 5 (very severe folds); 
Marionette line prominence at rest >2 and <4 as assessed by visual inspection and applying a severity scale from 0 (no lines) to 5 (very severe lines); 
Oral commissure drooping at rest 2 and <4 as assessed by visual inspection and applying a severity scale from 0 (no downturn) to 5 (very severe downturn); or 
Jawline sagging at rest 2 and <4 as assessed by visual inspection and applying a severity scale from 0 (no sagging) to 5 (very severe sagging)
It would have been obvious to one of ordinary skill in the art to have modified Ginggen with Narins because Ginggen teaches assessing subjects after treatment according to scales (Page 57, Line 20, Page 58, Line 16; Page 41, Line 38-Page 42, Line 10) and Narins teaches these scales as being known in the art (See Page 334)
Regarding claim 50, Ginggen teaches the method can be applied to people of various skin types with various skin conditions (Page 57, Line 20, Page 58, Line 16; Page 41, Line 38-Page 42, Line 10) but is silent on specific scales used.
Narins teaches using the following scales or assessments: (See full disclosure)
wherein the step of excising comprising microcoring from a site on a facial surface of a human subject is characterized by one or more of the following: 
Nasolabial fold severity at rest >2 and <4 as assessed by visual inspection and applying a severity scale from 0 (no folds) to 5 (very severe folds); 
Marionette line prominence at rest >2 and <4 as assessed by visual inspection and applying a severity scale from 0 (no lines) to 5 (very severe lines); 
Oral commissure drooping at rest 2 and <4 as assessed by visual inspection and applying a severity scale from 0 (no downturn) to 5 (very severe downturn); or 
Jawline sagging at rest 2 and <4 as assessed by visual inspection and applying a severity scale from 0 (no sagging) to 5 (very severe sagging).
It would have been obvious to one of ordinary skill in the art to have modified Ginggen with Narins because Ginggen teaches assessing subjects after treatment according to scales (Page 57, Line 20, Page 58, Line 16; Page 41, Line 38-Page 42, Line 10) and Narins teaches these scales as being known in the art (See Page 334)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791